 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY LEE KING,                                              Case No. 1:17-cv-00676-AWI-EPG (PC)
10                   Plaintiff,                                   ORDER FOLLOWING DISCOVERY AND
                                                                  STATUS CONFERENCE
11          v.
                                                                  (ECF NOS. 51, 52, 55, 56, 57, & 59)
12   R. VILLEGAS and P. CRUZ,
13                   Defendants.
14

15            Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            The Court held a telephonic discovery and status conference on March 11, 2019. (ECF
18   No. 60). Plaintiff telephonically appeared on his own behalf, and counsel Aseil Mohmoud
19   telephonically appeared on behalf of Defendants.
20            For the reasons stated on the record at the conference, IT IS ORDERED that:1
21            1. Plaintiff’s motion for a subpoena duces tecum (ECF No. 52) is GRANTED in part.
22                Defendants shall perform an additional search (to the extent not covered by their
23                prior search) for any video recordings that may exist of the incident that occurred on
24                August 17, 2016, between 9:30 a.m. and 10:30 a.m., in Upper C Yard at Kern
25                Valley State Prison. No later than April 8, 2019, Defendants shall file and serve a
26

27
              1
               Given the date this order was issued, the Court has extended several of the deadlines provided at the
28   conference. To the extent the parties have already complied with this order, they do not need to do so again.

                                                              1
 1                notice indicating that they have produced the video recording, indicating that a
 2                search was completed and no video recording was found (along with an explanation
 3                of why no video recording was found), or asserting any legal privilege for failing to
 4                disclose such video if any.
 5          2. Plaintiff’s motions for appointment of pro bono counsel (ECF Nos. 51 & 57) are
 6                DENIED, without prejudice for the reasons stated on the record.
 7          3. Plaintiff has fourteen days from the date of service of this order to submit evidence,
 8                if any, that he provided a copy of the Court’s scheduling order (ECF No. 36) to
 9                prison officials, and to submit copies of response(s) he received from the institution
10                regarding his request to be allowed to participate in the conference scheduled for
11                February 25, 2019.
12          4. The order to show cause issued on February 28, 2019 (ECF No. 55), is
13                DISCHARGED as to Plaintiff.
14          5. Defendants have until April 8, 2019, to file a response to Plaintiff’s motion for an
15                order to produce documents for inspection/motion to compel (ECF No. 59).
16                Plaintiff has until April 22, 2019, to file a reply to Defendants’ response.
17          Additionally, the Court discussed the importance of Plaintiff contacting inmate Dell
18   (K-42)2 at Salinas Valley State Prison in writing, for the purpose of inmate Dell assisting
19   Plaintiff in this litigation (including potentially signing a declaration that Plaintiff would use to
20   oppose summary judgment, and to see if inmate Dell would voluntarily attend trial). However,
21   Plaintiff’s motion for court order allowing Plaintiff to contact inmate witness (ECF No. 56) is
22   DENIED, without prejudice. Instead, Plaintiff shall submit the appropriate paperwork to his
23   institution of confinement, which may include this order. If the institution denies Plaintiff’s
24   request to communicate with inmate Dell in writing, Plaintiff may renew his motion for a court
25   order allowing contact with inmate Dell.
26   ///
27

28          2
                It appears that inmate Dell’s CDCR number is K97842, not K-42.

                                                           2
 1   If Plaintiff chooses to renew the motion, Plaintiff shall attach the institutions’ response to the
 2   renewed motion, and the Court will evaluate the reasons for the denial.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:     March 25, 2019                                /s/
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
